Citation Nr: 0015306	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  93-04 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than November 29, 
1991, for the assignment of a total rating (100 percent) for 
a psychiatric disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION


The veteran had active service from February 1964 to March 
1968.

This case came to the Board of Veterans' Appeals (Board) from 
a May 1992 RO rating decision that increased the evaluation 
for dysthymic disorder with post-traumatic stress disorder 
(PTSD) from 50 to 100 percent, effective from November 29, 
1991.  The veteran appealed for a date earlier than November 
29, 1991, for the assignment of the total rating for the 
service-connected psychiatric disability.  In a December 1994 
decision, the Board denied the appeal.


The veteran then appealed the December 1994 Board decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, the Court).  In an October 1998 
memorandum decision, the Court vacated the December 1994 
Board decision and remanded it to the Board for 
readjudication.  


In a January 1999 letter, the Board asked the veteran's 
attorney whether he intended to represent the veteran before 
VA, and if he did, to submit the authority to do so.  The 
attorney was also notified of his right to submit additional 
evidence and argument on behalf of the veteran with regard to 
the appellate issue.  In February 1999, the Board's January 
1999 letter to the attorney was returned by the U.S. Postal 
Service.  Ultimately, the veteran appointed his current 
attorney, who submitted written argument in May 2000.





FINDINGS OF FACT

1.  In September 1991, the Board denied the veteran's claim 
for an increased evaluation for dysthymic disorder and PTSD, 
rated 50 percent.

2.  The veteran submitted correspondence indicating an intent 
to apply for an increased rating for the psychiatric 
disability on January 21, 1992.

3.  In January 1992, a VA summary of the veteran's 
hospitalization for treatment of the service-connected 
psychiatric disability from November 29 to December 6, 1991, 
was received.

4.  In May 1992, the veteran submitted a formal claim for 
increased compensation based on individual unemployability.

5.  The VA report of the veteran's hospital admission on 
November 29, 1991, for treatment of the service-connected 
psychiatric disability is an informal claim for an increased 
rating for this condition.

6.  It is factually ascertainable from the evidence now of 
record that the increase in the veteran's disability occurred 
later than June 1990, but that his current unemployability 
due solely to service-connected mental disorders had already 
occurred by the time of his hospitalization in August 1990.



CONCLUSION OF LAW


The criteria for the assignment of a total rating for 
dysthymic disorder and PTSD from the earlier effective date 
of November 29, 1990, are met.  38 U.S.C.A. §§ 1155, 5110 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.155, 3.157, 3.400 
(1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from February 1964 to March 
1968.

The more salient evidence with regard to the veteran's claim 
for a date earlier than November 29, 1991, for a total rating 
for his service-connected psychiatric disability is discussed 
in the following paragraphs.

The veteran submitted his initial claim for VA compensation 
on May 3, 1985.

A summary of the veteran's hospitalization at a VA medical 
facility from April to May 1985 show Axis I diagnoses of 
dysthymic disorder and continuous alcohol abuse.  

A February 1986 RO rating decision granted service connection 
for dysthymic disorder and assigned a total rating from May 
1985 under the provisions of 38 C.F.R. § 4.29 (1998) based on 
hospitalization and treatment of a service-connected 
disability for more than 21 days.  The total rating was 
reduced to 10 percent, effective from June 1985.  The 
dysthymic disorder was rated under diagnostic code 9405.

A VA summary of the veteran's hospitalization from April to 
May 1986 shows Axis I diagnoses of dysthymic disorder and 
PTSD.  A VA summary of his hospitalization from May to June 
1986 shows the same Axis I diagnoses.

An October 1986 RO rating decision increased the evaluation 
for the dysthymic disorder, reclassified to include PTSD, 
from 10 to 100 percent, effective from April 1986, under the 
provisions of 38 C.F.R. § 4.29.  The 100 percent rating was 
reduced to 30 percent, effective from July 1986.  The 
psychiatric disability was evaluated under diagnostic code 
9405-9411.

A December 1987 RO rating decision increased the rating for 
the dysthymic disorder with PTSD from 30 to 50 percent, 
effective from July 1986.

A June 1988 Board decision granted the veteran an increased 
evaluation of 30 percent for the service-connected 
psychiatric disability, effective prior to July 1986, denied 
a rating in excess of 50 percent from July 1986, and denied a 
total rating for compensation on the basis of individual 
unemployability.

A June 1988 RO rating decision increased the evaluation for 
the service-connected psychiatric disability from 10 to 
30 percent, effective from June 1985; continued the 
100 percent rating, effective from April 1986; and continued 
the 50 percent rating, effective from July 1986.

A report of the veteran's VA psychiatric examination in 
August 1989 shows Axis I diagnoses of Cannabis abuse, chronic 
and continuous; alcohol abuse in remission; and PTSD.  It was 
noted that the veteran had improved although his psychiatric 
symptoms were sufficient to interfere with his ability to 
work.  

A VA summary of hospitalization from December 1989 to January 
1990 shows Axis I diagnoses of PTSD and cannabis abuse.

A March 1990 RO rating decision increased the evaluation for 
the service-connected psychiatric disability from 50 to 
100 percent under the provisions of 38 C.F.R. § 4.29, 
effective from December 1989.  Thereafter, the 50 percent 
rating was resumed, effective from February 1990.

A report of the veteran's VA psychiatric examination in May 
1990 shows Axis I diagnoses of cannabis abuse, alcohol abuse 
in remission, and PTSD.  It was noted that the degree of 
psychiatric impairment appeared to be in the moderate range 
as far as the veteran's ability to function at a job.  The 
examiner concluded that it would be quite difficult for the 
veteran to work in close proximity with other people due to 
his overt hostility and poor interpersonal skills.

A VA summary of the veteran's hospitalization in June 1990 
shows Axis I diagnoses of PTSD and cannabis abuse.  He was 
described as employable.

A VA summary of the veteran's hospitalization from August to 
October 1990 shows Axis I diagnoses of PTSD and cannabis 
abuse.  He was described as "competent but not employable."

A January 1991 RO rating decision increased the evaluation 
for the service-connected psychiatric disability from 50 to 
100 percent under the provisions of 38 C.F.R. § 4.29, 
effective from August 1990.  The 50 percent rating was 
resumed, effective from November 1990.

In September 1991, the Board denied the veteran's appeal for 
an increased evaluation for the dysthymic disorder and PTSD, 
rated as 50 percent disabling.

A VA summary of the veteran's hospitalization from November 
29 to December 6, 1991, shows Axis I diagnoses of adjustment 
disorder, depressed mood; polysubstance dependence; and PTSD 
by history.  This evidence was received in January 1992.

On January 21, 1992, the veteran submitted correspondence 
that was construed by the RO as indicating an intent to apply 
for an increased rating for his service-connected psychiatric 
disability.

A private medical report dated in February 1992, notes that 
the veteran had been a patient since July 1991 for PTSD and 
other psychiatric disorders.  The signatory noted that he 
would support the veteran's claim for total disability as he 
was unable to be around others in a work situation due to 
potential outbursts.  It was noted that the veteran had made 
improvement in the area of alcohol control.  It was noted 
that the veteran continued to be unable to handle the stress 
of being around people or being able to handle employment.

A VA summary of the veteran's hospitalization from January to 
February 1992 shows an Axis I diagnosis of PTSD.  It was 
noted that the veteran was unemployable.

A March 1992 RO rating decision increased the evaluation for 
the service-connected psychiatric disability from 50 to 
100 percent under the provisions of 38 C.F.R. § 4.29, 
effective from January 1992.  The 50 percent rating was 
resumed, effective from March 1992.

A statement from the veteran's parents dated in April 1992 is 
to the effect that the veteran was unable to work due to the 
severity of his service-connected psychiatric disability.

In May 1992, the veteran submitted a claim for an increased 
compensation based on unemployability.  He reported that he 
last worked in 1982.

The May 1992 RO rating decision increased the evaluation for 
the dysthymic disorder and PTSD from 50 to 100 percent, 
effective from November 29, 1991.  This was the date of VA 
hospital admission for treatment of this disorder that was 
considered an informal claim for an increased rating for the 
service-connected psychiatric disability by the RO.

A private medical report dated in February 1993 notes that 
the veteran was being treated for PTSD.  His symptoms 
included severe anger management, flashbacks, nightmares, 
anxiety, and distrust issues.

A VA letter dated in February 1993 notes that various medical 
records of the veteran were reviewed and it was determined 
that his condition had not significantly changed.  It 
continued to be very difficult for the veteran to relate to 
others.

A private medical report dated in February 1993 notes that 
the veteran had been seen since September 1991.  It was noted 
that the veteran had a history of psychiatric problems since 
service.

A private medical report dated in January 1993 notes that the 
veteran applied from a loan from the Department of Education.  
It was noted that he was permanently disabled at that time 
due to PTSD and manic depressive disorder.

VA medical reports of the veteran's outpatient treatment in 
the late 1980's, received in 1993, show that he was seen for 
psychiatric problems.

The veteran testified before the undersigned in February 
1993.  His testimony was to the effect that he had been 
unable to obtain or retain gainful employment for many years 
due to symptoms of his service-connected psychiatric 
disability.  His testimony was to the effect that the total 
rating for this disability should be granted from a date 
earlier than November 29, 1991.

Medical literature concerning PTSD and a statement from the 
veteran's former wife were received in May 1994.  The 
statement of the former wife was to the effect that the 
veteran had frequent nightmares, a short temper, tired 
easily, difficulty in relaxing, nervousness, anxiety, 
survivor guilt, isolation, withdrawal, and other symptoms.  
Her statement was to the effect that the veteran's service-
connected psychiatric disability was severely disabling.


B.  Legal Analysis

The veteran's claim for an effective date earlier than 
November 29, 1991, for the assignment of a total rating for 
his service-connected psychiatric disability is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a),(b)(2); 38 C.F.R. § 3.400(o)(2).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran's service-connected dysthymic disorder and PTSD 
may be evaluated under diagnostic code 9405 or 9411 as the 
criteria are the same, but he is entitled to only one 
evaluation in order to avoid the prohibition against the 
pyramiding of disability evaluations.  38 C.F.R. § 4.14 
(1998).  The Board will consider entitlement to a total 
rating for this condition prior to November 29, 1991, under 
the criteria of diagnostic code 9411. 

A 50 percent rating for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In September 1991, the Board denied an increased evaluation 
for dysthymic disorder and PTSD.  Based on this decision the 
Board is collaterally estopped from adjudicating the 
veteran's entitlement to a higher rating for this condition 
on the same evidence, but may consider the prior evidence in 
conjunction with the evidence received after that date in 
determining the effective date of a subsequent claim for an 
increased rating for the same condition.  Hazan v. Gober, 10 
Vet. App. 511 (1997).

A review of the record shows that the veteran was admitted to 
a VA medical facility on November 29, 1991, for treatment of 
his service-connected psychiatric disability; that 
correspondence from him was received on January 21, 1992, 
indicating an intent to apply for an increased rating for the 
service-connected psychiatric disability; and that he 
submitted a formal claim for increased compensation based on 
unemployability in May 1992.  In this case, the Board finds 
that the veteran's VA hospital admission on November 29, 
1991, is an informal claim for an increased rating for the 
service-connected psychiatric disability.  38 C.F.R. 
§§ 3.155(a) and 3.157(b)(1).  As specified by the Court, the 
effective date for the total rating in this case must be the 
earliest date within the year prior to November 29, 1991, 
that it is factually ascertainable that the increase in 
disability had occurred.


In its December 1994 decision (since vacated) the Board had 
implicitly rejected the hospital summary of August-October 
1990 as a basis for a total rating because that evidence had 
previously been considered by the Board and rejected, in 
September 1991.  The reason for the 1991 decision was that 
the hospital summary, which characterized the veteran as not 
employable, was inconsistent with, and outweighed by, other 
evidence.  The Board may not revisit the same question based 
on the same evidence.  But, under Hazan v. Gober, 10 Vet. 
App. 511 (1997), the Board may examine that evidence in 
conjunction with later evidence for the purpose of 
determining an effective date.  In other words, the August-
October 1990 hospital summary cannot be used to determine 
whether the veteran is unemployable.  But, given the more 
recent evidence that establishes unemployability, that same 
report can be evaluated to determine when the veteran became 
unemployable by reason of service-connected disability.

When the veteran was examined by VA in May 1990, his mental 
disorder was described as "moderate," and when hospitalized 
in June 1990 he was determined to be "employable."  
However, the August-October 1990 hospital summary shows he 
was "competent but not employable."  As the evidence does 
not show any notable decrease in severity following that 
hospitalization, the Board finds that the veteran's service-
connected mental disorders had already rendered him 
unemployable as of November 29, 1990.  That date, one year 
prior to the claim of November 29, 1991, is the correct 
effective date for the total rating which was later granted 
by the RO.

After consideration of all the evidence, the Board finds that 
the evidence supports granting a total rating for the 
service-connected psychiatric disability from the earlier 
effective date of November 29, 1990, based on the above noted 
legal and judicial authorities.





ORDER

An effective date of November 29, 1990, for the assignment of 
a total rating for dysthymic disorder and PTSD is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.





		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

